Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Yasinski et al. (WO 2017/105819) shows a conveyor that could be used for loading turkeys from a barn floor into a cage on a trailer.  The conveyor includes a continuous drive chain looped around a first sprocket at a first end of the conveyor and a second sprocket at a second end of the conveyor. One or more rectangular sheets are attached to the conveyor.  Each sheet has a loose end opposite a fixed end that is connected to the drive chain; such that the drive chain drives each sheet in a continuous loop between the first and second ends of the conveyor. However, while Yasinski may be capable of being used to load turkeys from a barn floor into a cage, there is no suggestion in the document that it is intended to be used in this fashion as required by claim preamble, which is deemed to breathe life into the claim because the body of the claim recites elements of the claim preamble and because the body of the claim recites the positional relationship of sheet loader parts to the barn and cage of the claim preamble.  Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conveyor of Yasinski in this fashion as the sheets are intended to be used as cutting surfaces for poultry carcasses and they are not well suited for conveying live turkeys.  Finally, it is unclear if the fixed ends of the sheets are rotatably connected to the drive chain as required by the claims.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK A DEUBLE/Primary Examiner, Art Unit 3651